UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Numbers: 333-111858-18, 001-32680 Synthetic Fixed-Income Securities, Inc. on behalf of: STRATS(SM) Trust For Dominion Resources, Inc. Securities, Series 2005-6 (Exact name of registrant as specified in its charter) Delaware 52-2316339 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 South College, Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 214-6277 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of Registered exchange on which registered STRATS(SM) Certificates, Series 2005-6 New York Stock Exchange (“NYSE”) 1 Securities registered pursuant to Section12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant: (1)Has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non- accelerated filerxSmaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x State the aggregate market value of the voting and non-voting common equityheld by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The registrant has no voting stock or class of common stock that is held by non-affiliates. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated by reference into PartIV of this Annual Report: The distribution reports to security holders filed on Form8-K during the fiscal year, in lieu of reports on Form10-Q, which include the reports filed on Form8-K listed in Item15(a) hereto. Introductory Note Synthetic Fixed-Income Securities, Inc. (the “Depositor”) is the Depositor in respect of the STRATS(SM) Trust For Dominion Resources, Inc. Securities, Series 2005-6 (the “Trust”), a common law trust formed pursuant to the Base Trust Agreement, dated as of September 26, 2003, between the Depositor and U.S. Bank Trust National Association, 2 as trustee (the “Trustee”), as supplemented by the STRATS(SM) Certificates Series Supplement 2005-6 (the “Series Supplement”) dated as of November 21, 2005 in respect of the Trust. The Trust’s assets consist solely of notes issued by Dominion Resources, Inc. The Certificates do not represent obligations of or interests in the Depositor or the Trustee. Pursuant to staff administrative positions established in Corporate Asset Backed Corporation (available August 9, 1995), the Trust is not required to respond to various items of Form10-K. Such items are designated herein as “Not Applicable.” Distribution reports detailing receipts and distributions by the Trust are filed after each distribution date on Form8-K in lieu of reports on Form10-Q. Dominion Resources, Inc., the issuer of the underlying securities, is subject to the information reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).For information on Dominion Resources, Inc. please see its periodic and current reports filed with the Securities and Exchange Commission (the “Commission”) under its Exchange Act file number, 001-08489.The Commission maintains a site on the World Wide Web at “http://www.sec.gov” at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval system, or “EDGAR.”Periodic and current reports and other information required to be filed pursuant to the Exchange Act, by Dominion Resources, Inc. may be accessed on this site.Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein.Neither Synthetic Fixed-Income Securities, Inc. nor the Trustee has verified the accuracy or completeness of such documents or reports.There can be no assurance that events affecting the issuer of the underlying securities or the underlying securities themselves have not occurred or have not yet been publicly disclosed which would affect the accuracy or completeness of the publicly available documents described above. PART I Item 1. Business. Not Applicable Item 1A. Risk Factors. Not Applicable Item 1B. Unresolved Staff Comments. Not Applicable Item 2. Properties. Not Applicable Item 3. Legal Proceedings. None Item 4. Mine Safety Disclosures. Not Applicable 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Certificates representing investors’ interest in the Trust are represented by one or more physical Certificates registered in the name of “Cede & Co.”, the nominee of The Depository Trust Company.The Certificates are listed on the NYSE. Item 6. Selected Financial Data. Not Applicable Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Not Applicable Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable Item 8. Financial Statements and Supplementary Data. Not Applicable Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None Item 9A.Controls and Procedures. Not Applicable Item 9B. Other Information. None PART III Item 10. Directors, Executive Officers and Corporate Governance. Not Applicable Item 11. Executive Compensation. Not Applicable Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Not Applicable Item 13. Certain Relationships and Related Transactions, and Director Independence. None 4 Item 14. Principal Accounting Fees and Services. Not Applicable PART IV Item 15. Exhibits, Financial Statement Schedules. (a)The following documents have been filed as part of this report. 1. Trustee’s Distribution Statements documented on Form8-K of STRATS(SM) Trust For Dominion Resources, Inc. Securities, Series 2005-6 to the certificateholders for the period from January 1, 2013 through and including December 31, 2013 have been filed with the Securities and Exchange Commission and are hereby incorporated by reference. Filing dates are listed below: Trust Description Distribution Date Filed on STRATS(SM) Trust For Dominion Resources, Inc. Securities, Series 2005-6 01-15-2013 02-15-2013 03-15-2013 04-15-2013 05-15-2013 06-17-2013 07-15-2013 08-15-2013 09-16-2013 10-15-2013 11-15-2013 12-16-2013 01-18-2013 02-22-2013 03-20-2013 04-22-2013 05-20-2013 06-21-2013 07-18-2013 08-21-2013 09-23-2013 10-21-2013 11-21-2013 12-20-2013 2. None 3. Exhibits: 31.1 – Certification by Director of the Registrant pursuant to 15 U.S.C. Section7241, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 99.1 – Annual Compliance Report by Trustee pursuant to 15 U.S.C. Section7241, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 99.2 – Report of Aston Bell, CPA. 99.3 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on January 18, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.4 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 22, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.5 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 5 99.6 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on April 22, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.7 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.8 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on June 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.9 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on July 18, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.10 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on August 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.11 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on September 23, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.12 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on October 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.13 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on November 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 99.14 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. (b)See Item15(a) above. (c)Not Applicable. 6 SIGNATURE Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Synthetic Fixed-Income Securities, Inc., as Depositor for the Trust By:/s/ William Threadgill Name:William Threadgill Title:President Dated:March 31, 2014 7 EXHIBIT INDEX Reference Number per Item601 of RegulationSK Description of Exhibits Exhibit Number in this Form10-K Certification by Director of the Registrant pursuant to 15 U.S.C. Section7241, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Annual Compliance Report by Trustee pursuant to 15 U.S.C. Section7241, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Report of Aston Bell, CPA. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on January 18, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 22, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on April 22, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on June 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on July 18, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed 8 with the Securities and Exchange Commission on August 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on September 23, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on October 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on November 21, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 20, 2013, as further described in Item 15(a)(1) above, is incorporated herein by reference. 9
